Case 2:20-cv-02291-DOC-KES Document 342-4 Filed 07/15/21 Page 1 of 14 Page ID
                                 #:8977




                           EXHIBIT D
Case 2:20-cv-02291-DOC-KES Document 342-4 Filed 07/15/21 Page 2 of 14 Page ID
                                 #:8978



 REPORT     FROM


 OFFICE OF THE CITY ADMINISTRATIVE OFFICER


 Date:        June 17, 2021                                   CAO File No.         0220-05734-0022
                                                              Council File No.     20-0841
                                                              Council Districts:   4,6,9,11,12,14,15

 To:          The City Council

 From:        Richard H. Llewellyn, Jr., Cit
                                         City                Officer
                                           ty Administrative Offffi

 Reference: COVID-19 Homelessness Roadmap

 Subject:     Seventh Report:       COVID-19       Homelessness        Roadmap           Funding
              Recommendations


 SUMMARY

 On September 9, 2020, the City Council approved funding for the initial projects under
 the COVID-19 Homelessness Roadmap (Roadmap) and directed the City Administrative
 Officer to submit funding recommendations for projects via reports. This is the seventh
 funding report related to the Roadmap. This report recommends funding for one (1) new
 Safe Sleep Village at 2300 South Central Avenue in Council District 9, with 95 spaces for
 up to 125 occupants, additional construction costs for the interim housing site at 18140
 Parthenia Street in Council District 12, pending the outcome of the Bureau of
 Engineering’s value engineering exercise, and additional Project Homekey costs.

 This report also amends previously approved funding for Roadmap projects. Lastly, the
 report recommends placement of items on the first regular Council meeting on July 1,
 2021, or shortly thereafter, to ensure continued funding availability and expenditure
 authority for all Roadmap sites in Fiscal Year (FY) 2021-22.

 If the recommendations in this report are approved, the remaining balance of the capital
 funding allocated to the Roadmap in FY 2020-21 will be $1,962,627; $1,000,000 in
 CARES Act Community Development Block Grant and $962,627 in General City
 Purposes Additional Homeless Services funding.

 RECOMMENDATIONS

    1. DETERMINE the Crisis and Bridge Housing facility at 2300 South Central Avenue,
       which allows for leasing, minor improvements, and the operation as temporary
       homeless shelter for those experiencing homelessness, is statutorily exempt under
Case 2:20-cv-02291-DOC-KES Document 342-4 Filed 07/15/21 Page 3 of 14 Page ID
                                 #:8979

                                                     CAO File No.                PAGE
                                                     0220-05734-0022

                                                                                        2

       Public Resources Code Section 21080(b)(4) as specific actions necessary to
       prevent or mitigate an emergency as also reflected in California Environmental
       Quality Act (CEQA) Guideline Section 15269(c); Public Resources Code Section
       21080.27 (AB 1197) applicable to City of Los Angeles emergency homeless
       shelters; and, because the project uses “Homeless Housing, Assistance and
       Prevention Program funds,” it is exempt under Governor’s Order N-32-20;

    2. REPROGRAM $3,951,600 from Emergency Solutions Grant - COVID funds for
       leasing of interim units for people experiencing homelessness to:
          a. $219,000 to Fund No. 517, account number to be determined, Interim
              Housing Operations (Permanent Structure and Pallet);
          b. $240,000 to Fund No. 517, Account No. 43TA43, Homekey Rehab;
          c. $3,048,500 to Fund No. 517, account number to be determined, Safe Sleep
              Operations; and
          d. $444,100 to Fund No. 517 for future COVID-19 Homelessness Roadmap
              costs;

    3. APPROVE up to $4,133,594 to establish a Safe Sleep Village at 2300 S. Central
       Avenue in Council District 9, with 95 spaces for up to 125 occupants, from the
       following accounts:
           a. $1,050,520 from the Additional Homeless Services General City Purposes
              Fund No. 100/56, Account No. 000931 to Capital Improvement Expenditure
              Program Fund No. 100/54, account number to be determined, for site
              preparation and hygiene trailer and administrative offices procurement;
           b. REPROGRAM $10,000 from uncommitted funds in HHAP Category 7 -
              Administrative Costs to HHAP Category 1 - A Bridge Home Capital HHAP
              Fund No. 62Y, Department No 10, a new account entitled, "2300 S. Central
              Ave Safe Sleep Village” for site preparation;
           c. $24,574 from the Additional Homeless Services General City Purposes
              Fund No. 100/56, Account No. 000931 to the General Fund 100 Department
              of General Services, No. 40, Account No. 003040, Contractual Services, for
              hygiene station rental services; and
           d. $3,048,500 in Emergency Solutions Grant - COVID Fund No. 517, account
              number to be determined, Safe Sleep Operations, to the Los Angeles
              Homeless Services Authority, for the cost of operations including start-up
              costs and furniture, fixtures, and equipment from August 31, 2021 through
              June 30, 2022;

    4. REQUEST that the Los Angeles Homeless Services Authority increase its contract
       with Urban Alchemy in the amount of $3,048,500 for 10 months of operations
       (August 31, 2021 through June 30, 2022), and furniture, fixtures, and equipment,
       for the Safe Sleep Village located at 2300 S. Central Avenue in Council District 9;
Case 2:20-cv-02291-DOC-KES Document 342-4 Filed 07/15/21 Page 4 of 14 Page ID
                                 #:8980

                                                       CAO File No.                 PAGE
                                                       0220-05734-0022

                                                                                            3

    5. AUTHORIZE the Department of General Services to negotiate and execute a no-
       cost lease agreement with the Coalition for Responsible Community Development
       to establish a Safe Sleeping Village at 2300 S. Central Avenue, for a term of up to
       three (3) years;

    6. AUTHORIZE the Department of General Services to negotiate and execute a no-
       cost sublease agreement with Urban Alchemy for the Safe Sleep Village located
       at 2300 S. Central Avenue for up to three (3) years;

    7. APPROVE up to $2,268,008 from the Additional Homeless Services General City
       Purposes Fund No. 100/56, Account No. 000931 to Capital Improvement
       Expenditure Program Fund No. 100/54, account number to be determined, to
       address anticipated increased construction costs at the Homeless Roadmap Site
       located at 18140 Parthenia Street in Council District 12, subject to final project cost
       confirmation by the Bureau of Engineering;

    8. INSTRUCT the City Administrative Officer to report back in the next COVID-19
       Homelessness Roadmap funding report on the final project cost for the interim
       housing site at 18140 Parthenia Street, including recommendations to reprogram
       any resulting savings;

    9. APPROVE an increase of $524,000 to the Project Homekey Super 8 LAX site for
       additional rehabilitation funding:
          a. $240,000 from Emergency Solutions Grant - COVID Fund No. 517, account
              No. 43TA43, Homekey Rehab; and
          b. REPROGRAM $284,000 in savings from funds allocated for rehabilitation
              of the Project Homekey Best Inn site within Emergency Solutions Grant -
              COVID Fund No. 517, account No. 43TA43, Homekey Rehab;

    10. REPROGRAM $28,631.97 in savings allocated to relocate storage containers to
        allow construction of the Tiny Home Village at 6700 Vanalden Avenue from the
        Department of General Services Fund No. 100/40 to Federal Coronavirus Relief
        Fund No. 63M, Department No. 10, Account No. 10T695, CIEP/Homelessness
        Roadmap/Capital:
            a. $8,893.14 from the account No. 001014, Construction Salaries; and
            b. $19,738.83 from the account No. 003180, Construction Materials;

    11. REPROGRAM $1,000,000 in savings allocated for the construction of a Tiny Home
        Village with 224 beds at Arroyo Seco (Arroyo Drive and Avenue 60) in Council
        District 14 in Community Development Block Grant-COVID from Fund No. 100,
        Department No. 54, Account No. 00T772 to Fund No. 424, Account No. 43T9CV,
        CV-19 Pallet Shelters for future Roadmap costs;
Case 2:20-cv-02291-DOC-KES Document 342-4 Filed 07/15/21 Page 5 of 14 Page ID
                                 #:8981

                                                     CAO File No.                 PAGE
                                                     0220-05734-0022

                                                                                         4

    12. REPROGRAM $214,762.18 in savings allocated for the construction of a Tiny
        Home Village with 224 beds at Arroyo Seco (Arroyo Drive and Avenue 60) in
        Council District 14 from Coronavirus Relief Fund No. 63M, Department No. 10,
        Account No. 10T752, to Federal Coronavirus Relief Fund No. 63M, Department
        No. 10, Account No. 10T695 CIEP/Homelessness Roadmap/Capital;

    13. APPROVE $243,394.15 from Federal Coronavirus Relief Fund No. 63M,
        Department No. 10, Account No. 10T695 to Federal Coronavirus Relief Fund No.
        63M, Department No. 10, Account No. 10T617 for:
          a. $105,731.34 for the Housing Authority of the City of Los Angeles for Project
              Homekey real estate services provided under C-137315; and
          b. $137,662.81 to effectuate the ownership transfer of the Woodman
              Homekey Site in Council District 6 to the National Health Foundation;

    14. APPROVE $219,000 in additional funds from Emergency Solutions Grant - COVID
        Fund No. 517, account number to be determined, Interim Housing Operations
        (Permanent Structure and Pallet) for the cost of interim housing operations at 566
        S. San Pedro Street in Council District 14, increasing the approved allocation for
        this site from $1,204,500 to $ 1,423,500, for Fiscal Year 2021-22;

    15. APPROVE $348,334 from the Homelessness Efforts-County Funding Agreement
        Fund No. 63Q, Department No. 10, Account 10T618:
           a. $191,625 in additional funds for interim housing operations for families, at
              1701 Camino Palmero Street in Council District 4, increasing the total
              allocation from $421,575 to $ 613,200 for Fiscal Year 2021-22; and
           b. $55,000 in additional funding for the cost of safe parking operations at 711
              S. Beacon Street in Council District 15, increasing the total allocation from
              $273,750 to $328,500 for Fiscal Year 2021-22;

    16. AMEND the funding previously approved from Homelessness Efforts-County
        Funding Agreement Fund No. 63Q for the cost of interim housing operations at
        543 Crocker Street in Council District 14 from $803,000 to $401,500, and amend
        the number of beds from 40 to 20;

    17. APPROVE $401,500 from Homelessness Efforts-County Funding Agreement
        Fund No. 63Q for the cost of interim housing operations for 20 beds at 3123 S.
        Grand Avenue in Council District 9;

    18. REPROGRAM $101,226 previously allocated to the Los Angeles Homeless
        Services Authority to Homelessness Efforts-County Funding Agreement Fund No.
        63Q, Account No. 10T618, from the following Safe Parking sites, due to updated,
        lower program costs:
           a. $93,435 from 1201 S. Figueroa Street in Council District 9; and
Case 2:20-cv-02291-DOC-KES Document 342-4 Filed 07/15/21 Page 6 of 14 Page ID
                                 #:8982

                                                     CAO File No.                PAGE
                                                     0220-05734-0022

                                                                                        5

          b. $7,791 from 9100 Lincoln Boulevard in Council District 11;

    19. INSTRUCT the General Manager, Housing and Community Investment
        Department, or designee, to amend COVID-19 Homelessness Roadmap Contract
        No. C-137223 with the Los Angeles Homeless Services Authority to reflect the
        service funding allocations in this report as follows:
           a. Increase rehabilitation funding for the Project Homekey Super 8 LAX site in
               the amount of $524,000 in the Alterations and Rehabilitation of Project
               Homekey Sites Program;
           b. Decrease rehabilitation funding for the Project Homekey Best Inn Site in the
               amount of $284,000 in the Alterations and Rehabilitation of Project
               Homekey Sites Program;
           c. Add service funding for the Safe Sleep Village at 2300 S. Central Avenue
               in the amount of $3,048,500;
           d. Increase operations funding for the interim housing sites:
                  i.   566 S. San Pedro Street in the amount of $219,000 in the Operations
                      for Interim Housing - Permanent Program;
                 ii.   1701 Camino Palmero Street in the amount of $191,625 in the
                      Operations for Interim Housing - Year-Round Expansion Program;
           e. Decrease operations funding for 543 Crocker Street in the amount of
               $401,500 in the Operations for Interim Housing - Year-Round Expansion
               Program for 20 beds at this site;
           f. Add operations funding for 3123 S. Grand Avenue in the amount of
               $401,500 in the Operations for Interim Housing - Year-Round Expansion
               Program for 20 beds at this site;
           g. Increase operations funding for the safe parking site:
                  i.   711 S. Beacon Street in the amount of $55,000 in the Operations for
                      Safe Parking Program; and
           h. Decrease operations funding for the safe parking sites:
                  i.   1201 S. Figueroa Street in the amount of $93,435 in the Operations
                      for Safe Parking Program;
                 ii.   9100 Lincoln Boulevard in the amount of $7,791 in the Operations
                      for Safe Parking Program;

    20. TRANSFER $117,500 in previously approved Emergency Solutions Grant -
        COVID Fund No. 517 from the Los Angeles Homeless Services Authority to the
        City Administrative Officer Fund No. 100/10, Account No. 003040 for real estate
        services through the contract with the Los Angeles County Department of Health
        Services (C-132815);

    21. REAPPROPRIATE up to $2,100,000 in in unexpended funds received from the
        County of Los Angeles for the A Bridge Home site located at 3061 Riverside Drive
        and deposited to General Fund No. 100, Capital Expenditure No. 54, 00T716 -
Case 2:20-cv-02291-DOC-KES Document 342-4 Filed 07/15/21 Page 7 of 14 Page ID
                                 #:8983

                                                    CAO File No.                 PAGE
                                                    0220-05734-0022

                                                                                        6

       Bridge Housing - 3061 Riverside;

    22. REAPPROPRIATE up to $2,000,000 in the Community Development Block Grant-
        COVID (CDBG-COVID) Fund No. 424, Account No. 43T9CV, CV-19 Pallet
        Shelters to Fund No. 100, Department No. 54, Account No 00T772, CD 14 Arroyo
        Seco Pallet Shelters;

    23. INSTRUCT the City Clerk to place on the agenda of the first regular Council
        meeting on July 1, 2021, or shortly thereafter, the following instructions:

          a. REAPPROPRIATE up to $1,075,094 to establish a Safe Sleep Village with
             95 spaces for up to 125 occupants, located at 2300 S. Central Avenue. in
             Council District 9, from the following accounts;
               i.  $1,050,520 from the Additional Homeless Services General City
                   Purposes Fund No. 100/56, Account No. 000931 to Capital
                   Improvement Expenditure Program Fund No. 100/54, account
                   number to be determined, for site prep and hygiene trailer and
                   administrative offices procurement; and
              ii.  $24,574 from the Additional Homeless Services General City
                   Purposes Fund No. 100/56, Account No. 000931 to the General
                   Fund 100 Department of General Services, No. 40, Account No.
                   003040, Contractual Services for hygiene station rental services;

          b. REPROGRAM $28,631.97 in savings allocated to relocate storage
             containers to allow construction of the Tiny Home Village at 6700 Vanalden
             Avenue from the Department of General Services Fund No. 100/40 to
             Federal Coronavirus Relief Fund No. 63M, Department No. 10, Account No.
             10T695, CIEP/Homelessness Roadmap/Capital:
               i.   $8,893.14 from account No. 001014, Construction Salaries; and
              ii.   $19,738.83 from account No. 003180, Construction Materials;

          c. REAPPROPRIATE up to $2,268,008 from the Additional Homeless
             Services General City Purposes Fund No. 100/56, Account No. 000931 to
             Capital Improvement Expenditure Program Fund No. 100/54, account
             number to be determined to address anticipated increased construction
             costs at the Homeless Roadmap Site located at 18140 Parthenia Street in
             Council District 12, subject to final project cost confirmation by the Bureau
             of Engineering;

          d. REAPPROPRIATE $3,406,547 from the following sources to the City
             Administrative Officer Fund No. 100/10, Account 003040 for previously
             approved rehabilitation costs at the Project Homekey site, 2521-2525 Long
             Beach Blvd., in Council District 9, as follows:
Case 2:20-cv-02291-DOC-KES Document 342-4 Filed 07/15/21 Page 8 of 14 Page ID
                                 #:8984

                                                   CAO File No.               PAGE
                                                   0220-05734-0022

                                                                                       7



               Fund                          Fund No.       Account No.   Amount

               Federal Coronavirus Relief    63M/10         10T695        $199,873
               Fund (CRF)

               Emergency Solutions Grant     517/43         43TA43        $538,329
               (ESG) -COVID

               Community Development    424/43              43T9CV        $836,904
               Block Grant (CDBG-COVID)

               HHAP-1 Category 1 - A         62Y/10         10S650        $1,831,441
               Bridge Home Capital

          e. REAPPROPRIATE $2,043,164 from the Community Development Block
             Grant Fund No. 424, Account No. 43T9CV - CV-19 Pallet Shelters to the
             City Administrative Officer Fund No. 100/10, Account 003040 for previously
             approved rehabilitation costs at the Project Homekey Site, 1332 West
             Slauson Avenue, in Council District 9;

          f. TRANSFER $117,500 in Emergency Solutions Grant - COVID Fund No.
             517 from the Los Angeles Homeless Services Authority to the City
             Administrative Officer Fund No. 100/10, Account No. 003040 for real estate
             services through the contract with the Los Angeles County Department of
             Health Services (C-132815);

          g. REAPPROPRIATE up to $2,100,000 in unexpended funds received from
             the County of Los Angeles for the A Bridge Home site located at 3061
             Riverside Drive and deposited to General Fund No. 100, Capital
             Expenditure No. 54, 00T716 - Bridge Housing - 3061 Riverside; and

          h. REAPPROPRIATE up to $2,000,000 in the Community Development Block
             Grant-COVID (CDBG-COVID) Fund No. 424, Account No. 43T9CV, CV-19
             Pallet Shelters to Fund No. 100, Department No. 54, Account No 00T772,
             CD 14 Arroyo Seco Pallet Shelters; and

    24. AUTHORIZE the City Administrative Officer to:
          a. Prepare Controller instructions or make necessary technical adjustments,
             including to the names of the Special Fund accounts recommended for this
             report, to implement the intent of these transactions, and authorize the
             Controller to implement these instructions; and
Case 2:20-cv-02291-DOC-KES Document 342-4 Filed 07/15/21 Page 9 of 14 Page ID
                                 #:8985

                                                        CAO File No.                  PAGE
                                                        0220-05734-0022

                                                                                              8

           b. Prepare any additional Controller instructions to reimburse City
              Departments for their accrued labor, material, or permit costs related to
              projects in this report, to implement the intent of these transactions, and
              authorize the Controller to implement these instructions.

 BACKGROUND

 The City of Los Angeles (City) reached an agreement with the County of Los Angeles
 (County) on June 16, 2020, to develop an additional 6,700 homeless interventions in the
 City COVID-19 Homelessness Roadmap (Roadmap) to address the COVID-19
 emergency within 18 months. This agreement establishes the following milestones:

           ● 700 beds in existing agreements with the County within 10 months;
           ● 5,300 new beds within 10 months; and
           ● 700 new beds within 18 months.

 6,000 of these beds must be new beds, which are not included in any existing agreements
 between the City and the County. The County has committed to providing up to $60 million
 in services per year over five (5) years for a total of up to $300 million or up to half of the
 estimated $600 million cost for these beds over the five (5) year term of the agreement,
 based on the number of interventions that are open and occupiable within 60 days of July
 1 each year. The target population for this effort includes:

           ● People experiencing homelessness and living in the City within 500 feet of
             freeway overpasses, underpasses, and ramps;
           ● People experiencing homelessness within the City who are 65 years of age
             or older; and
           ● Other vulnerable people experiencing homelessness within the City of Los
             Angeles.

 As of June 15, 2021, 6,312 new interventions are estimated to be open and occupiable
 within 60 days of July 1, 2021, including 904 rapid rehousing/shared housing placements
 overseen by the Los Angeles Homeless Services Authority (LAHSA). An additional 2,176
 new interventions are in progress and estimated to be completed by December 16, 2021,
 of which 1,096 are rapid rehousing/shared housing placements.

 FUNDING RECOMMENDATIONS

 New Safe Sleep Village

 The report recommends $4,133,594 to establish a new 95-space Safe Sleep Village for
 up to 125 occupants at the Lincoln Theatre located at 2300 S. Central Avenue in Council
 District (CD) 9. These funds include the cost of construction ($1,060,520), toilet and
 handwashing station rental costs ($24,574), and operating and start-up costs for 10
Case 2:20-cv-02291-DOC-KES Document 342-4 Filed 07/15/21 Page 10 of 14 Page ID
                                  #:8986

                                                       CAO File No.                  PAGE
                                                       0220-05734-0022

                                                                                            9

 months, from August 31, 2021 through June 30, 2022 ($3,048,500). Capital funding for
 this project is provided from the Additional Homeless Services in General City Purposes
 Fiscal Year (FY) 2020-21 allocation ($1,050,520) and from the State of California
 Homeless Housing, Assistance, and Prevention (HHAP) Program ($10,000).

 The City acquired this commercial property through its Project Homekey program with
 Coronavirus Relief Fund (CRF) funding. The site did not receive State Project Homekey
 funds. The City transferred ownership to the Coalition for Responsible Community
 Development (CRCD) in December 2020. Due to the historic nature of the site and the
 cost involved to convert the buildings to interim housing, in April 2021, the Mayor and
 Council authorized the City Administrative Officer (CAO) to amend the regulatory
 agreements with CRCD to remove the three-year minimum interim housing operating
 period to allow for immediate redevelopment to permanent supportive and affordable
 housing. The Safe Sleep Village program will operate on this site until the permanent
 supportive and affordable housing development breaks ground. It is recommended that
 GSD be authorized to negotiate and execute a three-year no-cost license agreement with
 CRCD.

 The Bureau of Engineering (BOE) has also conducted a California Environmental Quality
 Act (CEQA) analysis for this project, which is transmitted under a separate cover. The
 Mayor and City Council must approve BOE’s determination that this use is categorically
 exempt from CEQA.

 As previously reported, the goal of the Safe Sleep Village program is to provide a low-
 barrier, harm reduction intervention that mitigates the risks of living in encampments.
 Clients will enter the Safe Sleep Village with their tents, and any other belongings that
 can fit in a designated 12-foot-by-12-foot area.
 Urban Alchemy will operate the site under a contract with LAHSA. Urban Alchemy will
 enter clients into the Coordinated Entry System (CES), and connect residents to outreach
 workers, case management, and housing navigators within the homeless services
 system. The scope of services includes: client intake and care coordination, custodial and
 sanitation services within the site and surrounding area, de-escalation interventions to
 help manage mental health episodes, reverse overdose events, prevent or disrupt
 violence and crime, and monthly reporting on key placements and other metrics.
 By contracting with Urban Alchemy to operate this site, the City is also supporting a
 workforce re-entry program designed to address the long-term effects of incarceration.
 75 percent of Urban Alchemy employees, including leadership, have experienced long-
 term incarceration. This experience and the training provided by Urban Alchemy, equip
 its staff with extraordinary emotional intelligence, social skills, and leadership qualities.
 As such, this funding also provides workforce development, homeless prevention, and
 anti-recidivism, while offering an alternative approach to ensuring public safety for housed
 and unhoused residents.
Case 2:20-cv-02291-DOC-KES Document 342-4 Filed 07/15/21 Page 11 of 14 Page ID
                                  #:8987

                                                      CAO File No.                 PAGE
                                                      0220-05734-0022

                                                                                          10

 The cost per participant is $19,141 for the three (3) year term of the program. Data
 analysis and reporting for this site will measure the length of time between when a
 resident is matched to permanent housing to move in, 911 calls to the area, and
 encampment-related 311 calls, among other metrics being developed.
 18140 Parthenia Street
 On December 10, 2020, the Council and Mayor adopted recommendations to provide
 funding to Hope of the Valley Rescue Mission (HOTVRM) to establish an interim housing
 facility with 107 beds at 18140 Parthenia Street in Council District 12. The estimated cost
 of the project at the time it was approved was $6,021,190. Based on bids received for this
 work, an additional $2,268,008 may be needed, increasing the total project cost to
 $8,289,198. BOE is currently leading a value engineering exercise with HOTVRM to
 identify opportunities to reduce costs. In order to avoid project delays, this report
 recommends approval of up to $2,289,190 to address additional project costs, subject to
 the outcome of BOE’s value engineering exercise, and instructs the CAO to report on the
 final project cost in the next Roadmap funding report and reprogram any resulting
 savings.
 Additional Funding for Project Homekey
 Rehabilitation Funding for Super 8 LAX in CD11
 The Project Homekey site in CD 11, Super 8 LAX, received $308,914 in CARES Act
 Emergency Shelter Grant - COVID (ESG-CV) funding for required accessibility and fire
 and life safety upgrades. Since these funds were approved, The People Concern (TPC),
 the site’s approved owner/operator, has reported a need for $524,000 in additional
 funding to purchase and install fire rated doors required by the Los Angeles Fire
 Department (LAFD). TPC has identified $284,000 in savings available for this purpose
 from rehabilitation funding allocated for the Best Inn Project Homekey site, for which TPC
 is also the approved owner/operator. This report recommends the reprogramming of
 $284,000 from rehabilitation funds allocated to the Best Inn site to the Super 8 LAX, and
 an additional allocation of $240,000 to the Super 8 LAX site to meet the LAFD’s fire safety
 requirements.
 Asbestos Remediation for Woodman in CD6
 The National Health Foundation, owner/operator of the Project Homekey Woodman site
 in CD 6, will take ownership of this property after asbestos remediation and other
 improvements are completed by the previous owner. The Sixth Roadmap Report
 contemplated a June 2021 transfer date, however, additional asbestos remediation is
 required, and the transfer will be delayed. While the remediation is ongoing, the Housing
 Authority of the City of Los Angeles (HACLA) is managing the property and monitoring
 the remediation work. An additional $137,663 is recommended for HACLA’s property
 management, security, and other related costs through September 30, 2021, the
Case 2:20-cv-02291-DOC-KES Document 342-4 Filed 07/15/21 Page 12 of 14 Page ID
                                  #:8988

                                                     CAO File No.                 PAGE
                                                     0220-05734-0022

                                                                                         11

 estimated date for the remediation completion and ownership transfer to the National
 Health Foundation.
 Savings from Interim Housing site at Arroyo Drive and Avenue 60 in CD 14
 This report reprograms $1,000,000 in CARES Act Community Development Block Grant
 (CDBG-COVID) funds from the Tiny Home Village interim housing site at Arroyo Drive
 and Avenue 60 in CD 14. BOE has completed the bid process and reports that the winning
 bid was $1 million lower than the initial $7,163,096 cost estimate.
 This report also recommends the reprogramming of $214,762.18 in Coronavirus Relief
 Fund (CRF) funding from this project, as this funding was offset by a HEAP allocation
 (Krekorian-Blumenfeld; C.F. 21-0447).
 Other Recommendations
 Following approval of the Sixth Roadmap Funding Recommendations Report, the
 Housing and Community Investment Department (HCID) and LAHSA requested
 amendments based on changes to bed rates and site capacity. This report provides
 recommendations to make these corrections. These include:
    ● Increase funding for interim housing operations at 566 S. San Pedro Street in
      Council District (CD) 14 to $1,423,500, to reflect the $65 per bed per night bed rate
      for women at this site;
    ● Increase funding for interim housing operations at 1701 Camino Palmero Street in
      CD 4 to $613,200 to reflect the $80 per bed per night for families at this site;
    ● Increase funding for safe parking operations at 711 S. Beacon Street in CD 15 to
      $328,500, and correct the number of parking spaces at this site from 25 to 30;
    ● Amend funding for Volunteers of America of Los Angeles to operate 40 interim
      housing beds at 543 Crocker Street in CD 14, from $803,000 to $401,500 and
      correct the number of beds at this site from 40 to 20;
    ● Approve $401,500 for Volunteers of America to operate 20 interim housing beds
      at 3123 S. Grand Avenue in CD 9; and
    ● Decrease funding for safe parking operations at 1201 S. Figueroa Street in CD 9
      by $93,435 and 9100 Lincoln Boulevard in CD 11 by $7,791 to reflect lower
      contract costs reported by LAHSA.
 Lastly, this report requests recommendations be placed on the first regular Council
 meeting on July 1, 2021, or shortly thereafter, to ensure ongoing funding and expenditure
 authority for Roadmap projects in FY 2021-22.
Case 2:20-cv-02291-DOC-KES Document 342-4 Filed 07/15/21 Page 13 of 14 Page ID
                                  #:8989

                                                     CAO File No.                 PAGE
                                                     0220-05734-0022

                                                                                         12

 FUNDING STATUS

 The attached chart outlines the status of the funding sources allocated to the Roadmap
 in FY 2020-21.

 FISCAL IMPACT

 There is no impact to the General Fund as a result of the recommendations in this report
 at this time. The recommendations in this report will be funded with the City General Fund
 previously approved for homeless interventions; CARES Act; State of California
 Homeless Housing, Assistance and Prevention (HHAP) Program; and the County of Los
 Angeles service funding commitment in FY 2020-21. Beginning in FY 2022-23, the
 estimated annual cost of the City share of ongoing operations/services costs for the
 currently approved Roadmap interventions is estimated at $47,490,265. Funding for
 these costs could be covered by State HHAP and HHAP 2 grants.

 FINANCIAL POLICIES STATEMENT

 The recommendations in this report comply with the City Financial Policies.



 Attachment: COVID-19 Homelessness Roadmap Fiscal Year 2020-21 Funding Status


 RHL: YC: MB: 16210102
 $WWDFKPHQW&29,'+RPHOHVVQHVV5RDGPDS)LVFDO<HDU6WDWXVRI&DSLWDODQG2SHUDWLQJ)XQGLQJ




                                                               +($3                                                                                                                                                                             &RXQW\
                                                              ++$3                                                                                                                                                                             6HUYLFH        &RXQW\         &RXQW\
                                               8QLWV
                                                             $OORFDWHG        *&3            &5)            &5)           &5)          (6*&29,'       (6*&29,'       (6*&29,'       &'%*&29,'      &'%*&29,'       &'%*&29,'      $OORFDWLRQ      6HUYLFH        6HUYLFH          7RWDO
7\SHRI8QLW,QWHUYHQWLRQ                                    &RPPLWWHG     $OORFDWLRQ        $OORFDWLRQ      &RPPLWPHQW     ([SHQGLWXUH      $OORFDWLRQ    &RPPLWPHQW      ([SHQGLWXUH       $OORFDWLRQ    &RPPLWPHQW       ([SHQGLWXUH      WR'DWH       &RPPLWPHQW      ([SHQGLWXUH       $OORFDWLRQ
1HZ,QWHULP+RXVLQJ%HGV
$%+%HGV                      &DSLWDO                                                                                                                                                                                                                                             
                               2SHUDWLQJ                                                                                                                                                                                                                                               
2WKHU,QWHULP%HGV           &DSLWDO                                                                                                                                                                               
 ,QFOXGLQJ7LQ\+RPH9LOODJHV                     
                               2SHUDWLQJ                                                                                                                                                                              
1HZSHUPDQHQWKRXVLQJXQLWVQRWLQFOXGHG
                                                  
LQH[LVWLQJ&RXQW\&RQWUDFWV
+RPHNH\8QLWV                    0DWFK                                                                                                                                                                                                                  
                               2SHUDWLQJ                                                                                                                                                                                                                         
                              5HKDELOLWDWLRQ                                                                                                                                                                    
5DSLG5HKRXVLQJ6KDUHG+RXVLQJ                                                                                                                                                                                                                              
0HDVXUH+6WUDWHJ\                                                                                                                                                                                                                                                           
/HDVHG)DFLOLWLHV               /HDVLQJ                                                                                                                                                                                                                                                              
6DIH6OHHS                      &DSLWDO                                                                                                                                                                                                                                                      
                                                  
                               2SHUDWLQJ                                                                                                                                                                                                               
6DIH3DUNLQJ                                                                                                                                                                                                                                                        
+RXVLQJ8QLWVLQ([LVWLQJ&RXQW\&RQWUDFWV                                                                                                                                                                                                                                                              
2XWUHDFK
                                                                                                                                                                                                                                                                     
$GPLQLVWUDWLRQ                                                                                 
                                                                                                     %2(
                                                                                                 
                                                                                                                                                                                                                                                                                                                                       #:8990




                                                                                              *6'                                                                                                                                          
727$/                                                                                                                                     

 )XQGHGE\WKH)HGHUDODQG6WDWH6RXUFHV
  2SHUDWLQJ&RVWV$%+%HGVEHGQLJKW7LQ\+RPH9LOODJHV/HDVHG)DFLOLWLHV<HDU5RXQG6KHOWHU2WKHU,QWHULP+RXVLQJEHGQLJKW6DIH3DUNLQJFDUQLJKW3URMHFW5RRPNH\FRVWVYDU\E\VLWH
   5HIOHFWVWKHHQWLUHFRVWRIWKHSURJUDPIRUWZR  \HDUVXVLQJ(6*&29,'
    3ODFHPHQWVIXQGHGZLWK&LW\IXQGLQJIRU0HDVXUH+6WUDWHJLHVZLOOEHFRXQWHGWRZDUGWKH5RDGPDSWDUJHWRILQWHUYHQWLRQV
     ,QFOXGHVUHSURJUDPPHGIURPWKH)LVFDO<HDU )< *HQHUDO&LW\3XUSRVHV$GGLWLRQDO+RPHOHVV6HUYLFHVDOORFDWLRQDQGLQWKH)<*HQHUDO&LW\3XUSRVHV$GGLWLRQDO+RPHOHVV6HUYLFHVDOORFDWLRQRIWKLVDPRXQWLVXQFRPPLWWHGDQGUHVHUYHGIRU
IXWXUH5RDGPDSFRVWV
      7RWDO8QLWVLQFOXGHVEHGVLQ3URMHFW5RRPNH\VLWHVDQG:LQWHU6KHOWHUEHGVWKDWZLOOHQGLQ)LVFDO<HDU




                                                                                                                                                   RI                                                                                                                                        
                                                                                                                                                                                                                                                                                                     Case 2:20-cv-02291-DOC-KES Document 342-4 Filed 07/15/21 Page 14 of 14 Page ID
